          Case 2:17-cv-01184-APG-VCF Document 85 Filed 06/22/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 WELLS FARGO BANK, N.A.,                                   Case No.: 2:17-cv-01184-APG-VCF

 4          Plaintiff                                          Order on Notice of Settlement

 5 v.

 6 KARI LEE LIMITED PARTNERSHIP, et al.,

 7          Defendants

 8         In light of the parties’ notice of settlement,

 9         I ORDER that by August 24, 2020, the parties shall file a stipulation of dismissal, a status

10 report, or a proposed joint pretrial order.

11         DATED this 22nd day of June, 2020.

12

13
                                                            ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
